Case 2:15-cv-04878-DMG-AGR Document 97 Filed 10/26/18 Page 1 of 1 Page ID #:694



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

  Case No.    CV 15-4878-DMG (AGRx)                                  Date     October 26, 2018

  Title TC Rich, LLC, et al. v. Pacifica Chemical Incorporated, et al.


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                             Anne Kielwasser
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               John S. Cha                                             Bret A. Stone
           Intervenor Plaintiff
              Tony Tootell

  Proceedings: TELEPHONIC STATUS CONFERENCE

           The cause is called and counsel state their appearance. The Court and counsel confer. A
  joint status report is due by November 14, 2018. Thereafter, the parties shall submit quarterly
  joint status reports.




                                                                                              :13




  CV-90                              CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
